department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc tege eoeg et1 tl-n-4943-01 uilc internal_revenue_service national_office field_service_advice memorandum for from will e mcleod assistant chief employment_tax branch cc tege eoeg et1 subject self-employment_tax on proceeds from video poker this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice issue whether proceeds received by an occupant of a business establishment in exchange for providing space for video poker machines on the occupant’s premises are includible in computing net_earnings_from_self-employment conclusion tl-n-4943-01 the proceeds received by an occupant of a business establishment in exchange for providing space for video poker machines on the occupant’s premises are includible in computing net_earnings_from_self-employment facts an owner of video poker machines enters into an arrangement to lease space from the owner of a business establishment in exchange for the lease of space the owner of the machines splits the proceeds from the machines with the business establishment on a percentage basis law and analysis sec_1401 of the i r c imposes a self-employment_tax on an individual’s self- employment income sec_1402 provides that the term self-employment_income means the net_earnings_from_self-employment derived by an individual subject_to certain limitations not relevant here sec_1402 provides in part that the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed which are attributable to such trade_or_business with certain exceptions sec_1402 provides that there shall be excluded from net_earnings_from_self-employment the rentals from real_estate and from personal_property leased with real_estate together with deductions attributable thereto unless such rentals are received in the course of a trade_or_business with exceptions not applicable here sec_1_1402_a_-4 provides that rentals from living quarters where no services are rendered for the occupants are generally considered rentals from real_estate except in the case of real_estate dealers however sec_1_1402_a_-4 provides that where services are rendered for the occupants payments for the use or occupancy of rooms or other space such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes or payments for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rentals from real_estate consequently such payments are included in determining net_earnings_from_self-employment generally services are considered rendered to the occupant if the services are primarily for the occupant’s convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only in revrul_57_7 1957_1_cb_435 an arrangement where a corporation placed coin-operated machines in various locations with the permission of the occupant of the premises in exchange for a stipulated percentage of the receipts from the machines after deduction of certain expenses was held to constitute a lease of tl-n-4943-01 space furthermore the percentage of the receipts paid to the occupant as lessor constituted rental payments for which the machine owner is required to issue a form_1099 under the agreement the occupant made change for customers and paid out any prizes or winnings the corporation paid the costs of installing and repairing the machines and any other expenses with respect to the machines the corporation reimbursed the occupant for any payouts and then paid the occupant the agreed percentage of the balance revrul_64_64 1964_1_cb_320 was issued to amplify revrul_57_7 to make it clear that a rental of space under the circumstances set forth in revrul_57_7 is not considered to result in the payment of rental from real_estate for purposes of self-employment_tax act seca revrul_57_7 relates only to the filing of information returns forms and relying on sec_1 a - c iii now sec_1_1402_a_-4 revrul_64_64 held that the remuneration received by the occupant of the premises does not constitute rental from real_estate within the meaning of seca and is includible in computing the net_earnings_from_self-employment of the occupant this is currently the service’s position with respect to seca_tax liability on proceeds from the leasing of space for coin-operated machines we note however that the regulation cited in revrul_64_64 deals with rentals from living quarters which does not appear applicable to the leasing of space for coin-operated machines we believe the service should reconsider the rationale of revrul_64_64 regarding how such transactions should be characterized with respect to seca_tax liability on the proceeds of coin-operated machines if you have any questions please contact me or at will e mcleod 1in 733_fsupp_473 d n h the court considered facts similar to rev_rul and it rejected the reasoning of revrul_57_7 see also williamson music company inc v united_states u s t c cch big_number d minn where the court followed manchester music in response to manchester music revrul_92_49 1992_1_cb_433 states that the service will continue to take the position that an arrangement like that in rev_rul is a lease of space upon which the amusements are placed finally in in re 196_br_925 the backruptcy court found its facts to be similar to those in manchester music and williamson the court rejected both revrul_57_7 and the revrul_92_49 premise that classification of the arrangement as a lease versus a joint_venture was determinative of whether a payment was made for purposes of form_1099 reporting requirements
